DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-5 and 9-11 are examined in this office action with claims 6-8 and 12 being withdrawn as directed to a non-elected invention of which claims 1-4, 6-10 and 12 were amended in the reply dated 6/24/22.
Claim Interpretation
Claim 1 uses the transitional phrase “having” in line 1. The transitional phrase “having” must be interpreted in light of the specification to determine whether open or closed claim language is intended, see MPEP § 2111.03(IV). Claim 1 recites that “a pore” i.e. one singular pore is dispersed in the matrix while in the specification it is noted in paragraph [0018] that “pores are dispersed in a matrix” (see also FIG. 1 and 2). It is therefore clear from the specification that applicant disclosed a microstructure which is open and not limited to a singular pore and therefore having is interpreted as an open transitional phrase. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 9-11  are rejected under 35 U.S.C. 103 as being unpatentable over JP S52-098607A (as cited on IDS with provided English machine translation) of Hase in view of US 6012703 A (as cited on the IDS) of Hayashi.
As to claims 1-3 and 9, Hase discloses a composition for use with a valve guide (Hase, pg. 1 of translation, line 15). Hase discloses that the molybdenum diffused portion has a low pearlite structure while a non-homogeneous structure that forms a bainite or martensitic structure (Hase, pg. 2 of translation, lines 20-21) meeting the limitation of a martensite phase dispersed in a pearlite phase. Hase also discloses that the sintered product forms fine pores in the sintered body (Hase, pg. 2 of translation, line 16), meeting the limitation of pores disposed in the matrix. Hase discloses the composition in comparison to the claim limitations as shown in Table A below.
Table A
Element
Claim 1 and 3
Hase (Claim 1)
Cu
0.8 to 5.7 mass%
2 to 5 wt% 
Ni
0.2 to 3 mass% (1.5 to 3.0 mass% claim 3)

P
0.24 to 1.2 mass%
0.6 wt% or less 
C
0.5 to 1.5 mass%
0.5 to 1.5 wt%
Fe
Remainder
balance


	So Hase discloses amounts of Cu, P, C, and Fe that fall within or match the claim limitations and the disclosed range for P overlaps the claimed range. 
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition of P over the prior art disclosure since the prior art teaches that P increases the strength throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.
However, Hase does not disclose where the Ni is 0.2 to 3 mass% nor where it is 1.5 to 3.0 mass%.
Hayashi relates to a similar Cu-P-C-Fe alloy used for a sintered valve guide (Hayashi, claim 7 and col 1, lines 7-8). Hayashi teaches the addition of 0 to no more than 3% of Ni to the alloy (Hayashi, claim 7). Hayashi teaches Ni is mixed to be diffused in the matrix so the hardness of the matrix increases (Hayashi, col 3, lines 40-41). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 0.2 to 3% Ni as taught by Hayashi into the composition for a valve guide disclosed by Hase thereby increasing the hardness of the matrix (Hayashi, col 3, lines 40-41).
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition of Ni over the prior art disclosure since the prior art teaches that Ni increases the hardness throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.
Hase does not explicitly disclose where the martensite phase exists in a proportion such that an area ratio of the martensite phase in a structure cross-section is within a range from 1 to 10% of the matrix. However, Hase discloses the claimed composition as shown in Table A above. 
Applicant notes in paragraph [0043] of the specification that the method of producing the sintered valve guide includes “preparing the raw material powder described above, molding this raw material powder into a substantially circular cylindrical shape, and sintering the thus obtained molded body” and the “molding conditions are set so as to achieve a molded body density of 6.8 to 7.2 Mg/m3 (6.8 to 7.2 g/cm3). The obtained molded body is sintered by heating in a non-oxidizing atmospheric gas under normal pressure conditions at a temperature within a range from 950 to 1,200°C.” Hase also discloses mixing the raw powders together for 30 minutes in a V-type mixer and compressing it to have a density of 6.9 g/cm3 (Hase, pg. 2 of translation, lines 12-17; see also pg. 3 right column, first paragraph of original Japanese publication). Hase discloses sintering at 1100 to 1200 C for 20 to 60 minutes (Hase, pg. 2 of translation, line 21-22). As Hase discloses the same composition (see Table A) and applies the same method of pressing to the claimed density and sintering to produce a sintered valve guide, a person of ordinary skill would expect the sintered valve guide to express the same properties of an area ratio of the martensite phase in a structure cross-section is within a range from 1 to 10% of the matrix. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP § 2112.01(I).
Also, Hase does not disclose a size of the martensite phase. Nevertheless, as noted above, Hase discloses the same composition and applies the same method of producing a sintered valve guide, a person of ordinary skill would expect the sintered valve guide to express the same properties of an area of the martensite phase size having an average diameter of 1 to 200 μm in a structure cross-section. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP § 2112.01(I).

As to claims 4 and 10, this has the same composition as in claim 1 with the addition of 0.01 to 1.5% of a machinability improver. Hase does not disclose where 0.01 to 1.5% of a machinability improver is included in the composition.
Hayashi teaches that at least one of 0.01 to 0.5% by weight of BN (hexagonal boron nitride) and 0.05 to 1.0% by weight of MgSiO (e.g. enstatite) can be included as these additional elements are effective as solid lubricant, and function for breaking chips produced during machining (chip breaker effect), so that machinability is further improved (Hayashi, col 3, lines 53-59), meeting the limitation of a machinability improver.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 0.01 to 0.5% by weight of BN (hexagonal boron nitride) and 0.05 to 1.0% by weight of MgSiO (e.g. enstatite) as taught by Hayashi into the composition for forming a valve guide disclosed by Hase thereby acting as solid lubricant, and functioning for breaking chips produced during machining (chip breaker effect), so that machinability is further improved (Hayashi, col 3, lines 53-59).

With respect to claims 5 and 11, the claim is to where the machinability improver comprises, by mass, at least one of 0.01 to 0.5% of boron nitride, 0.05 to 1.0% of a magnesium silicate mineral, and 0.1 to 1.5% of manganese sulfide. Thus of the 0.01 to 1.5% of machinability improver making up the sintered valve guide as claimed in claims 4 and 10, 0.01 to 0.5 % of that percentage could be boron nitride and 0.05 to 1.0% of a magnesium silicate mineral. This means that at maximum, the claim allows for 0.0075% boron nitride and 0.015% magnesium silicate mineral. Hayashi discloses that at least one of 0.01 to 0.5% by weight of BN (hexagonal boron nitride) and 0.05 to 1.0% by weight of MgSiO (e.g. enstatite) can be included as these additional elements are effective as solid lubricant, and function for breaking chips produced during machining (chip breaker effect), so that machinability is further improved (Hayashi, col 3, lines 53-59). As this amount of Boron Nitride and MgSiO is close to the maximum allowed by the claims, with the Boron Nitride differing by only 0.0025%, one of ordinary skill would expect the same improvement to machinability and reduction in chips. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) See MPEP § 2144.05 I.  

Response to Arguments
With respect to the 112(a) rejection, applicant’s incorporation of the subject matter of claim 3 into claim 1 has cured the issue and the rejection is withdrawn.
With respect to the 112(b) rejections, it is agreed that applicant’s amendments to claims 2, 3-4 and 9-10 have cured the indefiniteness issues and therefore the rejections are withdrawn. 
Applicant’s arguments, see applicant’s remarks, pg. 8, last paragraph, filed 6/22/22, with respect to the rejection(s) of claim(s) 1-5 and 9-11 under 35 U.S.C. 103 have been fully considered and are persuasive. Specifically, it is agreed that Hayashi teaches away from using more than 0.2 wt% as this would decrease machinability. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hase in view of Hayashi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733